                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HEIDI VOELLGER,                                    Case No. 19-cv-07089-RS (JSC)
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: DISCOVERY DISPUTE
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 75
                                  10     DIGNITY HEALTH,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court is a discovery dispute joint letter brief. (Dkt. No. 75.) Upon

                                  14   review of the submission, oral argument is not required. See N.D. Cal. Civ. L.R. 7-1(b). The

                                  15   Court rules as set forth below.

                                  16          1. Plaintiff’s Responses to Defendant’s Document Requests Set 2

                                  17          Plaintiff’s response that non-privileged documents will be produced is insufficient.

                                  18   Federal Rule of Civil Procedure 34(2)(B) requires a responding party to either produce responsive

                                  19   documents with the written response or state in the response “a reasonable time” at which the

                                  20   documents will be produced. Plaintiff’s response did not state when she would produce the

                                  21   documents. Accordingly, Plaintiff must produce the documents promised in her updated response

                                  22   on or before June 29, 2021. Further, Plaintiff’s response suggests she is withholding responsive

                                  23   documents on privilege grounds. Plaintiff must advise Defendant whether she is withholding

                                  24   responsive documents and, if so, provide a privilege log on or before July 1, 2021.

                                  25          2. Plaintiff’s Site Inspection

                                  26          If Plaintiff has not already done so, she shall advise Defendant on or before June 22, 2021

                                  27   which of the offered dates she will do her site inspection.

                                  28          3. Ms. Parker’s Deposition Document Request
                                   1          Defendant’s objection to Request No. 1 is overruled. Defendant does not explain why the

                                   2   request is overbroad and it is not self-evidence that a request limited to grievances and internal

                                   3   charges concerning Plaintiff would be burdensome to respond to.

                                   4          Defendant’s objection to Request No. 2 is overruled. While the request itself may be

                                   5   overbroad, Defendant’s workplace violence prevention programs during the time frame requested

                                   6   are relevant to Plaintiff’s remaining claims. Defendant shall produce documents sufficient to

                                   7   identify and describe those programs. A party is not excused from responding to a request

                                   8   because it is overbroad; instead, the party should respond to the extent it maintains is proportional

                                   9   to the needs of the case.

                                  10          Defendant’s privacy objection to Request No. 3 is overruled. Defendant does not articulate

                                  11   how correspondence between separate and unrelated agencies regarding workplace violence would

                                  12   implicate privacy. To the extent there is private information in such documents, they can be
Northern District of California
 United States District Court




                                  13   redacted.

                                  14          The Court does not understand Plaintiff’s Request No. 5 and Plaintiff’s portion of the letter

                                  15   brief did not provide any explanation. Accordingly, Defendant’s objection is sustained.

                                  16          Defendant’s objection to Plaintiff’s Request No. 6 is sustained as Plaintiff does not offer

                                  17   any rationale for the request and its relevance is not self-evident.

                                  18          Defendant’s objection to Request No. 7 is sustained as the information sought is private

                                  19   information of a non-party and Plaintiff offers no explanation for the request.

                                  20          The parties shall schedule the deposition to occur after the production of documents in

                                  21   accordance with this Order.

                                  22          This Order disposes of Docket No. 75.

                                  23          IT IS SO ORDERED.

                                  24   Dated: June 21, 2021

                                  25

                                  26
                                                                                                      JACQUELINE SCOTT CORLEY
                                  27                                                                  United States Magistrate Judge
                                  28
                                                                                          2
